Case 20-22974-CMB        Doc 236    Filed 02/03/21 Entered 02/03/21 14:05:12            Desc Main
                                   Document     Page 1 of 3



                IN THE UNTIED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                              :
                                     :
 ED’S BEANS, INC., D/B/A             :                Bankruptcy Case No. 20-22974-CMB
 CRAZY MOCHA,                        :
 CRAZY MOCHA COFFEE, CRAZY           :
 MOCHA COFFEE COMPANY,               :
 KIVA HAN, KIVA HAN COFFEE,          :
 KH AND KHC,                         :
                                     :
       Debtor.                       :                Chapter 11
 ___________________________________ :
                                     :                Docket No. ____
 WILLIAM BARRON.,         :
                                     :                Related Docket No. 171, 173 & 197
       Movant,                       :
                                     :
       v.                            :
                                     :                Hearing Date: Jan. 19, 2021 at 2:30 p.m.
 ED’s BEANS, INC., aka KIVA HAN      :
 COFFEE, aka CRAZY MOCHA,            :                Response Date: January 8, 2021
                                     :
       Respondent.                   :


 STIPULATION AND CONSENT ORDER ON MOTION FOR RELIEF FROM STAY OF
                         WILLIAM BARRON

          Ed’s Beans, Inc. d/b/a Crazy Mocha, Crazy Mocha Coffee, Crazy Mocha Coffee Company,

 Kiva Han, Kiva Han Coffee, KH, and KHC (the “Debtor”) and William Barron (“Barron”) hereby

 Stipulate, Consent and Agree to the following:

          WHEREAS, on December 22, 2020, Barron filed a Motion for Relief from Stay [Dk. 171]

 seeking relief from the automatic stay to pursue its rights relating to the 4525 Liberty Avenue

 Lease in Bloomfield

          WHEREAS, the Debtor filed an Objection to the Motion for Relief From Stay [Dk. 197].

          WHEREAS, a hearing was held on the Motion for Relief From Stay on January 19, 2021

 (the “Hearing”).
                                                  1
Case 20-22974-CMB         Doc 236    Filed 02/03/21 Entered 02/03/21 14:05:12            Desc Main
                                    Document     Page 2 of 3



        WHEREAS, on the record on the hearing, the Debtor and Barron advised the Court that

 they were close to reaching a resolution of the Motion for Relief From Stay.

        NOW THEREFORE, the Debtor and Barron desire to confirm that resolution and hereby

 stipulate, consent and agree to the following:

        1. Within thirty (30) days of January 19, 2021, the Debtor will have filed with the
           Bankruptcy Court either in one or more combined motion or by separate motion a
           motion to approve bid procedures, a sale motion and/or a motion to approve the
           assumption and assignment of leases in and relating to the sale of the Crazy Mocha
           stores (the “Motions”);

        2. If the Motions are filed within the time frame set forth above in item 1, the Barron
           motion for relief will be continued to the date on which the Motions will be heard, but
           no later than 60 days from January 19, 2021; and

        3. If the Motions are not filed within the time frame set forth above in item 1, upon filing
           of an affidavit of default, Barron will be granted relief from stay.

        4. The hearing scheduled for February 4, 2021 is hereby cancelled.




                              [SIGNATURE PAGE TO FOLLOW]




                                                  2
Case 20-22974-CMB         Doc 236    Filed 02/03/21 Entered 02/03/21 14:05:12    Desc Main
                                    Document     Page 3 of 3




 AGREED TO AND ACCEPTED BY:



 Date: February 2, 2021               LEECH TISHMAN FUSCALDO & LAMPL, LLC



                                      By: /s/ John M. Steiner______________
                                              John M. Steiner, Esquire
                                              PA I.D. No. 79390
                                              jsteiner@leechtishman.com
                                              Crystal H. Thornton-Illar
                                              PA I.D. No. 93003
                                              cthornton-illar@leechtishman.com
                                              525 William Penn Place
                                              28th Floor
                                              Pittsburgh, Pennsylvania 15219
                                              (412) 261-1600
                                              Counsel for the Debtor

                                      By: /s Andrew M. Gross
                                             Andrew M. Gross, Esquire
                                             Gross & Patterson, LLC
                                             707 Grant Street
                                             Suite 2340
                                             Pittsburgh, PA 15219
                                             412-553-0140
                                             andrew.gross@grosspatterson.com
                                             Counsel for William Barron


 APPROVED:                            BY THE COURT:


                                      __________________________________
                                      Carlotta Bohm
                                      Chief United States Bankruptcy Judge




                                                3
